Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
AMENDMENTS TO THE SPECIFICATION
	A.	On page 1, line 6, replace [now allowed,] with ----now U.S. Patent 10,648,971,----. 

REASONS FOR ALLOWANCE
2.	The following is an examiner’s statement of reasons for allowance: The invention is drawn to a method combining a first fusion of a first binding moiety that binds a target analyte and a peptide composition having greater than 40% but less than 100% sequence identity to SEQ ID NO:440, a second fusion of a second binding moiety that binds a target analyte and a peptide composition having greater than 40% but less than 100% sequence identity with SEQ ID NO:2 , the target analyte, and a substrate wherein the bioluminescent signal increases when the first and second fusions bind the target analyte. The prior art does not teach or suggest the specific embodiments of the claimed method-invention, Therefore, the invention was allowed. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

3.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to LISA V COOK whose telephone number is (571)272-0816. The examiner works a flexible schedule but can normally be reached on Monday-Friday from 9am to 5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Misook Yu, can be reached at telephone number 571-272-0839. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Lisa V. Cook
Art Unit 1642
Remsen
(571) 272-0816
6/17/22

/LISA V COOK/Primary Examiner, Art Unit 1642